Citation Nr: 1221456	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  08-31 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1956 to June 1979.

This appeal to the Board of Veterans' Appeal (Board) is from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's cervical spine disorder, degenerative disc disease, is as likely as not the result of his duties and responsibilities in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the degenerative disc disease of the Veteran's cervical spine was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, because the Board is granting this claim for service connection for a cervical spine disorder, so awarding the full benefit sought on appeal, the Board need not discuss whether there has been compliance with the notice and duty to assist provisions of the VCAA since any such failure, even assuming for the sake of argument it occurred, 

ultimately would be inconsequential and, thus, amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating VCAA notice and assistance errors are not presumptively prejudicial, instead, must be determined on a 
case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of identifying such error and, above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of the claim).  There simply is no such possibility in this particular instance.

II.  Analysis

The Veteran claims that his cervical spine disorder, degenerative disc disease, is related or attributable to his military service or, at the very least, dates back to his service so should be deemed a service-connected disability.  Specifically, he claims this condition resulted from his duties and responsibilities during his service that included many years aboard submarines where he performed tasks that routinely put undue stress and strain on his neck.  He also claims this condition is due to or an extension of the disease, osteoarthritis, affecting the lumbar segment of his spine, which already has been determined service connected.  His claim, therefore, is predicated on theories of both direct and secondary service connection, and the Board must consider all potential bases of entitlement.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the U. S. Court of Appeals for Veterans Claims (Court/CAVC) has jurisdiction by virtue of a notice of disagreement (NOD) that satisfies Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).  This includes the duty to address arguments a Veteran has specifically made as it relates to the adequacy of any given VA examination.  

Service connection will be granted if it is shown this disability resulted from an injury sustained or a disease contracted in the line of duty during his active military service, or, if a pre-existing condition, for aggravation of this condition during his service beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish his entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming he has this claimed disability or, at the very least, showing he has at some point since filing this claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and this current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like degenerative joint disease, i.e., arthritis, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).


A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

The service treatment records (STRs) from the Veteran's nearly 23 years of military service make note of his recurrent back pain that had developed towards the end of his time in the Navy.  His separation examination in May 1979 reaffirmed he had experienced low back pain for about the prior 18 months and referenced X-rays from April 1978 showing mild degenerative changes in the L4-L5 vertebral space.  During an appointment in April 1978, he recounted a history of occasional recurring episodes of low back pain over several years until he awoke one morning with a great deal of pain and stiffness in his back.  His back pain radiated into his legs.  He saw a chiropractor for some time, but did not believe the chiropractor helped him.  Despite the documentation of low back complaints and treatment, there is no similar reference to neck or cervical spine problems.  The only reference to the cervical spine in his STRs is a May 1974 entry in which his cervical spine range of motion was found to be normal.  Numbness in his left forearm and fingers were not determined to be caused by cervical radiculopathy after an X-ray of his cervical spine.  His military service ended in June 1979.

In February 2007, the Veteran's treating neurosurgeon, Dr. P.S., wrote a report in which he stated that he had treated the Veteran since 2005.  The Veteran had "an extensive history of back pain" and had undergone lumbar surgery in 1997.  Immediately after the surgery, he began having right lower extremity weakness.  In 2007, he returned to Dr. P.S. with cervical spine problems and radiating pain into his upper right arm and shoulder.  An MRI showed degenerative changes and disc disease.  After describing the Veteran's duties as a torpedo man aboard diesel electric submarines, Dr. P.S. opined, "I believe that the living conditions onboard diesel submarines and the manual work required of torpedo men that he has described to me could very well be associated with his recurring back problems and his degenerative arthritis."

In addition to this medical opinion, the Veteran's file also contains Dr. P.S.'s office notes from January 2007 and a report of his cervical diskectomy in February 2007.  The Veteran initially reported pain in his right shoulder, but after therapy and medication did not improve the pain, he realized that turning his neck in certain ways "fired" the pain into his shoulder.  The shoulder and neck pain were determined to be caused by degenerative disc disease of his cervical spine.  The vertebrae at C4-C5 compressed the right C5 nerve root.  Given the nature of this condition, the Veteran and Dr. P.S. agreed on a surgical diskectomy and fusion.  According to the surgery report, the Veteran had spondylosis most significantly at C4-C5, C5-C6, and C6-C7, with central canal stenosis evident.  Dr. P.S. removed some tissue and inserted a titanium plate over the affected vertebrae.

During the December 2007 VA compensation examination at the Orlando VA Outpatient Clinic (OPC), the examiner, J.M., a board-certified physician's assistant, stated that he did not believe the Veteran's cervical spine disease was due to his lumbar spine disease.  Rather, the Veteran had "global degenerative disc disease, which affects" both the lumbar and cervical spine.  The examiner concluded that he could not "say with 50% accuracy", meaning to a level of at least as likely as not, whether the cervical spine disease was "a direct result" of the lumbar spine disease, and there was no other evidence that the cervical spine disease was present at the time of the Veteran's discharge from service or any other time in service.

However, in response, the Veteran submitted another medical opinion dated in January 2008 from his treating physician, Dr. G.S., who stated that he had treated the Veteran since 1973 when he was stationed in Orlando.  Dr. G.S. wrote, "I have been treating him for back/spine/neck related problems since that time."  Dr. G.S. continued to treat him for many years after he retired from active duty, and referred him for an MRI and the May 1997 surgery for two herniated discs in his lumbar spine.  Dr. G.S. also explained that the Veteran had an anterior cervical diskectomy and fusion in February 2007.  As Dr. G.S. concluded, "I again state to you that I believe the heavy manual labor" that the Veteran had in service as a torpedo man on a submarine "is linked to his ongoing and reoccurring back, spine and neck problems."

Subsequently, the RO rescheduled the Veteran for a second VA examination at the Orlando VA Medical Center (VAMC) in August 2010.  The examiner, Dr. R.W., stated that the Veteran's service treatment records and post-service medical records "do not document a history of substantive repetitive injuries to his cervical spine during active military service."  In addition, this examiner explained that the limited cervical spine range of motion is expected after a diskectomy and fusion.  "There are no published studies in peer reviewed journals . . . that would support a nexus between strenuous repetitive lifting, pushing and pulling activities and cervical degenerative conditions."  As a consequence, this examiner concluded, the cervical spine condition was not "caused by or a result of [an] in-service illness, injury or event."

Consequently, the record contains conflicting medical opinions, those of the VA examiners, J.M. and Dr. R.W., who found that the cervical spine condition is not service connected, versus those of the Veteran's treating physicians, Drs. G.S. and P.S., who concluded it is.


In rendering this decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this responsibility is more difficult when, as here, medical opinions diverge.  And, at the same time, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, there are indeed such legitimate reasons; for the reasons and bases discussed below, the Board finds that his cervical spine condition as likely as not is due to his duties and responsibilities during his military service, and in this circumstance where the evidence supporting the claim is at least as probative as the evidence against it, the claim must be granted.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


The conflicting doctors' reports in this case were written by medical professionals with strong credentials.  Dr. R.W., the second VA examiner, is a board-certified orthopedic surgeon.  Dr. P.S. is a neurosurgeon who has treated the Veteran since 2005.  Dr. G.S., a family practitioner, has been the Veteran's treating physician since 1973, so both during and since his time in service.  The Court, while declining to adopt a "treating physician rule" that would automatically entitle a treating physician's opinion to greater weight, nonetheless has stated that a physician's treatment relationship with the Veteran is a factor to be considered where medical opinions are in conflict.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, given the degenerative nature of the Veteran's disc disease and his earlier related conditions of lumbar spine problems and radiculopathy in his foot, as well as the especially long treatment relationship, Dr. G.S.'s opinion is especially probative of the origins of the Veteran's cervical spine condition.

In addition, the Veteran also offers lay statements as to the probative weight that should be given to the opinion of the second VA examiner, Dr. R.W.  In a letter dated in September 2010, the Veteran explained that he was uncomfortable with his August 2010 VA examination because Dr. R.W. told him not to return to him if the claim was denied and because the computer systems were down for the duration of the appointment and Dr. R.W. could not obtain or enter the Veteran's information while he was present.  In addition, the Veteran believed that the denial of his claim only seven days after the second VA examination suggested that the RO gave controlling weight to that examination and not to the opinions by his treating physicians, Drs. P.S. and G.S.

Of the two VA examiners, only J.M. addressed a secondary service connection theory.  According to J.M., the Veteran's cervical spine condition was less likely than not a result of his lumbar spine disease, but rather the Veteran had "global degenerative disc disease" that caused both his lumbar spine and cervical spine condition.  The problem with this opinion is that it does not clearly distinguish between a secondary relationship and an aggravation relationship between the lumbar and cervical spine conditions, and comes to the conclusion that because both the lumbar and cervical spine conditions were derivative of, or secondary to, a broader chronic disease that one of those conditions could not have caused the other.  The opinion stops short of excluding either aggravation or secondary causation.  It does not exclude the possibility that the global degenerative disc disease (as manifested as both lumbar and cervical disc disease) was caused by or aggravated by service, nor does it exclude the possibility that the lumbar spinal condition aggravated the cervical spine condition as they were both derivative of a more fundamental degenerative disorder.

Two opinions, not just one, are required for secondary service connection claims:

1. Is the claimed disorder "caused by" or "due to" the 
service-connected disability?  AND
2.	Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

The second VA examination, by Dr. R.W., is even more problematic because he only considered a direct theory of causation and did not consider either a secondary theory or an aggravation theory.  He simply stated the Veteran's cervical spine condition was not caused by or a result of in-service illness, injury, or event, without also expressing an opinion as to whether the cervical spine condition is related or attributable to, or aggravated by, the Veteran's other injuries and consequent disability that already have been determined service connected.  By stating that his neck pain is the result of his diskectomy and fusion and not the result of his military service, Dr. R.W.'s opinion is not probative of whether the cervical spine condition is related to the Veteran's already service-connected low back disability.  Nor does Dr. R.W. provide a theory of causation for the diskectomy and fusion.  Without explaining whether the diskectomy and fusion were related to the Veteran's service-connected conditions, Dr. R.W.'s opinion that the cervical spine condition is related to the surgical fusion and not to his military service is not probative of the essential issue in this claim.

To the contrary, Drs. P.S. and G.S. provide a different theory of causation, namely, that the Veteran's cervical and lumbar spine conditions are derivative of a 
whole-spine degenerative disc disease that originated during his Navy service.  Although the VA examiner J.M. did not come to this same conclusion, he implicitly recognized a broader and more fundamental disease process at work.  Dr. G.S. explained that the heavy manual labor that the Veteran performed onboard diesel electric submarines while in the Navy was "linked to [the Veteran's] ongoing and reoccurring back, spine and neck problems," which he had treated since 1973 while the Veteran was first stationed in Orlando.  Likewise, Dr. P.S. described the Veteran's history of lumbar and cervical spine problems, and then stated that he believed "that the living conditions onboard diesel submarines and the manual work required of torpedo men...could very well be associated with his occurring back problems and his degenerative arthritis."  While these two opinions are not entirely unequivocal given the complex nature of the condition, they do not have to be and both suggest the Veteran's cervical spine condition and his service-connected lumbar spine condition derive from the same whole-spine degenerative disc disease that was incurred in service.  Use of cautious language, such as in this particular instance of "could very well be," does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).

For several reasons, the Board ultimately credits the Veteran's treating physicians, Drs. G.S. and P.S., over the VA examiners J.M. and Dr. R.W.  First, as among the three most highly qualified medical professionals, Drs. G.S., P.S., and R.W., two of them found a relationship between the Veteran's cervical spine condition and his service-connected lumbar disc disease or at least a relationship to the same underlying cause of manual labor on submarines.  In addition, while Dr. G.S. lacks the specialized credentials of neurosurgeon Dr. P.S. and orthopedic surgeon Dr. R.W., he was the Veteran's treating physician for nearly 40 years during and after service and thus possesses a unique knowledge of the degenerative nature of the Veteran's condition as he has had occasion to personally observe its development over time covering a span of many years.  As Dr. G.S. wrote in January 2008, "I have been treating him for back/spine/neck related problems since 1973."  This is significant as it indicates the Veteran did experience neck problems during service, even in the absence of documented complaints in his STRs.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (wherein the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.)).  It appears the treatment took place at a private facility, rather than through Navy providers, so perhaps the reason there is not documentation of it in the STRs.

In any event, the Veteran's statements about his work history during his military service were extensively appreciated by Drs. G.S. and P.S. in producing their opinions.  As a torpedo man on board a diesel submarine, the Veteran helped to manually load and unload 3,000 pound torpedoes and push them into torpedo tubes.  He used manual block and tackle as well as chain pulleys to recover torpedoes launched at sea.  According to his statement from December 2007, he spent 16 years of his 23 years in the service aboard diesel submarines.  By contrast, the VA examiners did not consider the heavy manual labor conditions of his service in the military or did not fully consider or appreciate them.  J.M. did not mention them in his initial report, and Dr. R.W. only stated that "strenuous repetitive lifting, pushing and pulling activities" were not proven to be linked to cervical disc disease.  It is not clear that Dr. R.W. adequately characterized the extremely heavy manual labor conditions aboard the Veteran's diesel submarine that are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a), indicating VA adjudicators must give due regard to the circumstances, conditions, and hardships of a Veteran's service.  See, too, Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion). 


Recognizing this, the VA examiners J.M. and Dr. R.W. may have placed too great of an emphasis on the Veteran's STRs, which generally show a history of lower back pain but not also of neck pain while in service.  As the Veteran has noted, however, he saw a private practitioner, Dr. G.S., for back treatment for the last six years of his time in service during his station in Orlando.  While treatment records from this time are no longer extant, Dr. G.S. has submitted a medical opinion attesting that he has treated the Veteran for "back/spine/neck related problems" since 1973 while he was still in service.  Consequently, J.M. and Dr. R.W. mischaracterize the Veteran's medical history when they state there was no evidence of a cervical spine problem during service, as Dr. G.S.'s account of contemporaneous treatment of the Veteran for this is established.

For all of these reasons, Drs. G.S. and P.S. provide the more convincing rationale when they indicate the Veteran's cervical spine disorder was caused by the conditions of his service and related to the same cause as his service-connected degenerative lumbar spine condition.  Their opinions supporting the claim certainly are as probative as those against the claim.  As a consequence, this claim for service-connection must be granted.


ORDER

The claim for service connection for a cervical spine disorder, namely, for degenerative disc disease, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


